Case 5:17-cv-00922-FB Document 95 Filed 12/14/18 Page 1 of 2

UNITED STATES DISTRICT COURT
WE`,STBRN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

LISA MARIE MEDINA
Piaintiff,

ClVIL ACTION NO. 5:l7~cv-922-FB

TBC TRANSPORTATION, LLC
AND RICHARD NANCE,
Defendants.

CO">CO§CO¢€O‘JOO’J¢OO¢G'JC»¢?JCODCO'J

 

 

STIPULATION OF I)ISMISSAL

 

TO THE HONORABLE JUDGE OF SAID COURT:
Plaintiffand Defendants file this stipulation of dismissal with prejudice under F ederal Rule
of Civil Procedure ill (a)(l)(A)(ii).
BACKGROUND AND FACTS

l. Plaintiff is Lisa Marie Medina; Dei`endants are TBC Transportation, LLC and Richard

 

Nance.

2. Plaintiff filed suit against Defendants on June 8, 2017, for personal injuries sustained in a

v

motor vehicle collision tha`t occurred on August 18, 2016.

3. Plaintiff and Defendants have reached a settlement of aIl disputes in this matter.
4. Plaintiff and Del"endants agree to the dismissal with prejudice of this action.
5. This case is not a class action under Federal Rule of Civii Procedure 23, a derivative action

under Ruie 23.1, or an action related to an unincorporated association under Rule 23.2

_ 6. A receiver has not been appointed to this case.

R:\JOEO| .0008\settlement\5tiisolation of` Dismissul.docx
November 28, ZOlS\RML\caE

 

Case 5:17-cv-00922-FB Document 95 Filed 12/14/18 Page 2 of 2

This case is not governed by any federai statute that requires a court order for dismissal of
the case.
Piaintiff has not previously dismissed any federai-or state-court suit based on or including
the same claims as those presented in this case. v
This dismissal is with prejudicel

Respectfufly Subrnitted,

LAW OFrices or2 Ti»ioMAs J. HENRY
521 Starr Street

Corpus Christi, Texas 7840¥
Telephone: (361) 985~0600
Facsimiie: (361) 985~060]
Email: rwiison-svc@tjhlaw.com

By: //Z s__.

sonam P. WiLsoN
stare ear NO. 21713575

ATTORNEYS FOR PLAINTIFF

EsPE;Y & AssoClATEs, PC

12400 San Pedro Avenue, Suite 200
San Antonio, TX 78216

(210) 404-0333- Teiephone

(210) 404~0336- Facsim ile

Email: espeyservice@ = - spey.com

R. MATT LAIRF
stare ear NQ, 11795410

   
  

   

ATTORNEYS FOR DEFENDANTS

 

 

